Citation Nr: 1037916	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-13 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 10 percent 
for residuals of a gunshot wound of the right thigh.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970, November 1970 to February 1974, and again from September 
1975 to June 1989.  His military occupational specialty was Light 
Weapons Infantryman.  He received numerous service awards 
including the Combat Infantryman Badge.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The issue of entitlement to service connection for an 
orthopedic right knee disorder to include as secondary to 
the Veteran's service-connected residuals of a gunshot 
wound of the right thigh has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to a disability rating greater than 50 
percent for PTSD
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of a gunshot wound of the right thigh 
are productive of no more than moderate disability.  The present 
residuals consist of retained fragments; some muscle injury, but 
muscle atrophy; normal range of motion of the right thigh; and a 
tender scar.   

2.  The Veteran has a residual tender scar on his right thigh 
secondary to his service-connected gunshot wound of the right 
thigh.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent 
rating for residuals of a gunshot wound of the right thigh have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.56, 4.73, Diagnostic Code 5318 (2010).

2.  The criteria for a separate 10 percent rating for right thigh 
scar are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.118, 
Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that he is entitled to a disability rating 
greater than 10 percent for his service-connected residuals of a 
gunshot wound of the right thigh.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

The Veteran's residuals of gunshot wound of the right thigh is 
currently rated as 10 percent disabling under 38 C.F.R. § 4.73, 
DC 5318, specific to the function of Muscle Group XVIII, outward 
rotation of thigh and stabilization of the hip joint.  Under DC 
5318 a moderate injury to this muscle group is evaluated as 10 
percent disabling, a moderately severe injury is evaluated as 20 
percent disabling, and a severe injury is evaluated as 30 percent 
disabling.

For rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions, which include nine 
muscle groups for the shoulder girdle and arm (DCs 5301 through 
5309), three muscle groups for the foot and leg (DCs 5310 through 
5312), and six muscle groups for the pelvic girdle and thigh (DCs 
5313 through 5318). 38 C.F.R. § 4.55(b).  For VA rating purposes, 
an open comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal. 38 C.F.R. § 
4.56(a).  A through and through injury with muscle damage shall 
be evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement. 38 C.F.R. § 4.56(c).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the history 
and complaints of the injury, and objective findings. 38 C.F.R. § 
4.56(d).  

A moderate disability of the muscles may result from through and 
through or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The absence 
of the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also reflects 
moderate injury.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Consistent complaints on record from the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles should be noted.  Evidence of 
moderate disability includes entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or failure 
in comparative tests.  Id.

A moderately severe disability of the muscles is characterized by 
evidence of a through and through or deep penetrating wound by a 
high velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or with 
sloughing of soft parts, or intramuscular cicatrization.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Objective findings should include relatively large entrance and 
(if present) exit scars so situated as to indicate the track of a 
missile through important muscle groups. Indications on palpation 
of moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of muscles 
compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved may also 
give evidence of marked or moderately severe loss. Id.

A severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection and 
sloughing of soft parts, intramuscular binding and cicatrization.  
Service department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Id.

Factual Background

Service treatment records show that the Veteran received a 
gunshot wound in the right leg after getting into a fight while 
on leave in June 1968.  He received a chip fracture of the right 
femur.  There is no indication that the Veteran injured his right 
knee as a result of the gunshot wound.  The report of a February 
1970 separation examination noted no pertinent complaints, 
defects or diagnoses.  

The Veteran submitted an initial claim for service connection for 
a right knee disorder in January 2000.  By rating decision dated 
in March 2001, the RO granted service connection and assigned a 
10 percent disability for residuals of gunshot wound of the right 
thigh, effective from January 24, 2000, the date of the Veteran's 
claim.  The Veteran submitted a claim for increased rating in 
February 2005.  

Evidence relevant to the current level of severity of the 
Veteran's residuals of gunshot wound of the right thigh includes 
a May 2006 VA examination.  At that time the Veteran reported 
that in 1969, a single bullet struck his right thigh at the 
anterior side and lodged in the right thigh.  He still had the 
bullet in his thigh.  He stated that he did not have a problem 
with the right thigh, but his right knee does swell up.  When 
this happens, he receives treatment at VA.  With the aide of 
medication, the swelling improves.  When the right knee swells, 
which is two to three times per year, he stated that he cannot 
walk.  There was no instability of the right knee but the Veteran 
did report that he could not stand up too well and did not climb 
too much.  

Upon physical examination, the examiner noted that the entry 
wound scar on the anterior right thigh just above the knee 
measured at one by one centimeters, slightly depressed and 
slightly hyperpigmented but less than six square inches.  It was 
tender.  There was no keloid formation, instability, or 
adherence.  There was also no exfoliation, no ulceration, and no 
disfigurement.  There was no abnormal texture and no significant 
loss of underlying tissue.  There was no limitation of motion due 
to the scar and no exit wound was noted.  There was no evidence 
of nerve or tendon injury.  There was evidence of muscle injury 
to Group 18, but no evidence of joint injury.  Motor function was 
5/5 in the bilateral lower extremities; no muscle atrophy was 
noted.  

Physical examination and range of motion testing of the right hip 
was normal.  Examination of the right knee revealed abnormal 
appearance with slight swelling just above the knee.  There was 
no heat, redness, effusion, drainage, or abnormal movement of the 
right knee.  Anterior Drawer sign was negative on the right knee.  
McMurray's test was negative on the right knee.  Tenderness was 
noted on the medial joint line.  Medial and lateral collateral 
ligaments were checked and there was no medial or lateral 
instability noted.  Range of motion of the right knee was within 
normal limits with pain at extreme of flexion.  The range of 
motion of the right knee was additionally limited by pain, but 
not fatigue, weakness, lack or endurance, or incoordination after 
repetitive use during flare-ups.  There was no ankylosis of the 
right knee.  No strength or sensory deficit was noted on 
examination.  X-ray examination of the right leg revealed 
metallic fragments, probably bullet fragments, in the soft 
tissues of the distal thigh and also proximal leg.

The impression was right knee swelling and strain, with retained 
metallic fragments, distal thigh and right hip strain, mild.  
With regard to the effect of the right leg disorder on the 
Veteran's usual occupation and daily activities the examiner 
wrote that the Veteran was limited in very heavy lifting and with 
postural limitations of frequent climbing, kneeling, crouching, 
crawling, and squatting.    

Also of record are VA outpatient treatment reports dated through 
March 2009.  In June 2005 the Veteran complained of pain in the 
right knee due to an injury in service.  He denied any recent 
injuries and there was no evidence of a recent injury.  
Examination of the knee showed no swelling or effusion, negative 
for varus/valgus, negative for anterior/post drawer sign and 
negative for McMurray's test.  The assessment was right knee pain 
with a referral to physical therapy.  Diagnostic X-rays showed a 
well corticated, benign appearing lucency with the proximal tibia 
with no evidence of trauma or degenerative changes.  He again 
complained of right knee pain in January 2009.    

Analysis

Based on these findings, the Board finds that the evidence of 
record does not substantiate an evaluation greater than 10 
percent.  There are remnants of shrapnel in the Veteran's right 
leg; however, the type of missile is not consistent with a 
moderately severe or severe disability.  In addition, the history 
of initial injury is not consistent with a moderately severe or 
severe disability of the muscles as there was no prolonged 
hospitalization or treatment.  

Objective findings on examination are consistent with the 10 
percent rating and do not contain findings typically associated 
with a higher evaluation.  The examiner noted evidence of muscle 
injury; however, there was no atrophy noted and motor function in 
the right leg was measured as 5/5.  While the Veteran complained 
of loss of motion of the right knee during the May 2006 VA 
examination the Veteran's original gunshot wound to the right 
thigh during service did not involve his right knee.  As above, 
the issue of entitlement to service connection for an orthopedic 
disorder of the right knee secondary to the Veteran's service-
connected gunshot wound of the right thigh has been referred to 
the RO for appropriate action.  Based on consideration of the 
entirety of the record, the Board finds that the symptomatology 
of the Veteran's right thigh disability is best described as 
moderate, and thus, a disability rating greater than 10 percent 
is not warranted.  

Additionally, the record does not show that the Veteran has any 
neurological impairment in the right thigh associated with the 
shell fragment wound.  Significantly, the May 2006 VA examination 
report is negative for any neurological impairment of the right 
lower extremity.  Thus, a rating under the diagnostic codes 
pertinent to neurological disorder is not warranted. See 38 
C.F.R. § 4.124a.

The findings include a tender entry wound scar, measuring one by 
one centimeter, slightly depressed and slightly hyperpigmented.  
A separate, additional rating may be assigned if the Veteran's 
disability is manifested by a scar that is superficial and 
painful on examination.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  The Board finds that the Veteran is entitled to a 
separate rating for his scar.  The applicable rating criteria for 
skin disorders, found at 38 C.F.R. § 4.118, were amended 
effective in October 2008.  However, the October 2008 revisions 
are applicable to applications for benefits received by VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  
In this case, the Veteran filed his claim in February 2005.  
Therefore, only the pre-October 2008 version of the schedular 
criteria is  applicable.  The Board finds that the Veteran is 
entitled to a separate 10 percent evaluation for the tender scar 
associated with his right thigh disorder, for scars that are 
superficial and painful on examination.  38 C.F.R. § 4.118, DC 
7804 (2008).


Extraschedular Consideration

The record shows that the Veteran is not currently employed.  As 
such, the Board must adjudicate the issue of whether referral for 
an extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected right thigh 
disorder.  The competent medical evidence of record shows that 
his right thigh disorder is primarily manifested by some muscle 
injury, but no atrophy, a tender scar, and normal range of motion 
of the right hip.  The applicable diagnostic codes used to rate 
the Veteran's right thigh disorder provide for ratings based on 
the symptoms involving the right thigh muscle and the Board has 
granted a separate evaluation for the Veteran's scar.  As above, 
the Board has referred the issue of entitlement to service 
connection for an orthopedic right knee disorder secondary to the 
service-connected right thigh disorder.  The effects of the 
Veteran's right thigh disorder have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in April 2006, August 
2007, and July 2008  letters and the claim was readjudicated in 
an March 2009 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  The May 2006 VA examiner recorded the 
Veteran's current complaints, conducted an appropriate physical 
examination, and rendered an appropriate diagnosis and opinion 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.2.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

A disability rating greater than 10 percent for residuals of a 
gunshot wound of the right thigh is denied.

Subject to the law and regulations governing payment of monetary 
benefits, a separate disability rating of 10 percent for tender 
scar secondary to gunshot wound of the right thigh is granted.  


REMAND

The record reveals that the Veteran has been assigned a wide 
variety of Global Assessment Functioning (GAF) scores in a short 
period of time for his service-connected PTSD.  The record also 
revealed that the Veteran has undergone several life changing 
events, including getting engaged to his girlfriend and having a 
child, since the most recent VA psychiatric examination in May 
2006.  In a June 2005 VA outpatient treatment report, a GAF score 
of 50 was assigned, which denotes serious psychiatric symptoms.  
In a June 2005 statement from Mr. W.A., a VA PTSD Treatment 
Coordinator, the Veteran was assigned a GAF score of 41, which 
denotes even more serious psychiatric symptoms, and was found to 
be unemployable due to his PTSD.  In a subsequent May 2006 
statement from Mr. W.A., the Veteran was again assigned a GAF 
score of 41.  However, approximately ten days later, in the 
report of a May 2006 VA examination, the Veteran was assigned a 
GAF score of 55, which indicates moderate symptoms.  At that time 
the Veteran reported that he was single and living in a hotel 
room.  However, in February 2006 the Veteran reported that he was 
planning on getting engaged to his girlfriend.  In June 2007 he 
reported getting less sleep because he had an eight month old 
daughter who kept him awake at night.  In August 2007 he reported 
that he and his family were planning on moving to be closer to 
his mother-in-law who could help babysit his daughter.  In 
January 2009 the Veteran's GAF was estimated to be 45.  

The Board concludes that because of the wide range of GAF scores 
assigned in a short period of time and because the Veteran 
appears to have undergone significant life changes since the most 
recent VA examination in May 2006, he is entitled to a current VA 
examination to assess the current severity of his PTSD.    
   
Furthermore, the most recent VA treatment record for the 
Veteran's PTSD in the claims folder is dated in March 2009.  It 
is likely that there are further treatment records available 
which may describe the current severity of the Veteran's PTSD.  A 
remand is also required so that VA may attempt to obtain these 
recent records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  This 
process is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding VA 
treatment records from March 2009 to the 
present.  If these records are unobtainable 
a negative reply should be noted in writing 
and associated with the claims file.

2.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded an examination to identify the 
current level of impairment resulting from 
his service-connected PTSD.  The claims 
file should be made available to the 
examiner for review before the 
examination.  The examiner should indicate 
in the examination report that the 
Veteran's claims file was reviewed prior to 
the examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  Specifically, the examiner 
should attempt to explain the wide range of 
GAF scores assigned during a short period 
of time, particularly the GAF scores of 41 
and 55 both assigned in May 2006.  Also, 
the examiner should note whether the 
Veteran is currently employed and, if not, 
whether the Veteran's PTSD prevents him 
from working.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the appellant's 
claim.  If the benefit sought continues to 
be denied, the RO should issue a 
supplemental statement of the case (SSOC). 
Thereafter, if appropriate, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


